Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00203-CR

                                       Nathon Louis GOMEZ,
                                             Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 456829
                          Honorable Tommy Stolhandske, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 13, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that he no longer desires to

pursue this appeal so he may proceed with the punishment assessed by the trial court. Appellant’s

motion is granted, and this appeal is dismissed.

                                                       PER CURIAM

DO NOT PUBLISH